Case 2:20-cv-00030-JRG Document 414 Filed 05/19/21 Page 1 of 2 PageID #: 34794




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


 HUAWEI TECHNOLOGIES CO. LTD.,         §
                                       §
                Plaintiff,             §
                                       §
 v.                                    §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                       §
                                       §
 VERIZON COMMUNICATIONS, INC.,         §
 VERIZON BUSINESS NETWORK              §
 SERVICES, INC., VERIZON ENTERPRISE    §
 SOLUTIONS, LLC, CELLCO                §
 PARTNERSHIP D/B/A VERIZON             §
 WIRELESS, INC., VERIZON DATA          §
 SERVICES LLC, VERIZON BUSINESS        §
 GLOBAL LLC, VERIZON SERVICES          §
 CORP.                                 §
              Defendants.              §
 ___________________________________   §
                                       §
                                       §
 VERIZON BUSINESS NETWORK              §
 SERVICES, INC., CELLCO PARTNERSHIP    §
 D/B/A VERIZON WIRELESS, VERIZON       §
 DATA SERVICES LLC, VERIZON            §
 BUSINESS GLOBAL LLC, VERIZON          §
 SERVICES CORP., AND VERIZON           §
 PATENT AND LICENSING INC.             §
                                       §
         Counterclaim-Plaintiffs,      §
 v.                                    §
                                       §
 HUAWEI TECHNOLOGIES CO. LTD.,         §
 HUAWEI TECHNOLOGIES USA, INC.,        §
 AND FUTUREWEI TECHNOLOGIES INC.       §
                                       §
                    Counterclaim-      §
                    Defendants.
Case 2:20-cv-00030-JRG Document 414 Filed 05/19/21 Page 2 of 2 PageID #: 34795




                                           ORDER
       Before the Court is the Joint Motion to Amend Docket Control Order filed by Plaintiff

Huawei Technologies Co. Ltd. (“Huawei”) (Dkt. No. 399) (the “Motion”). In the Motion, Huawei
   .
requests an extension of the deadline to submit the Jury Questionnaire until May 24, 2021, to

provide the parties additional time to meet and confer to streamline issues and reduce the number

of disputes.

       Having considered the Motion, the Court finds that it should be and hereby is GRANTED.

Accordingly, it is ORDERED that the parties’ deadline to submit the Jury Questionnaire is

extended until May 24, 2021.

      So ORDERED and SIGNED this 19th day of May, 2021.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
